Case 2:20-cv-04023-JAK-JEM Document 17 Filed 05/29/20 Page1of1i Page ID #:217

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV20-04023 JAK (JEMx) Date May 29, 2020
Title Jeffrey William Piontek v. Ubtech Robotics Corp., Inc.
Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
Cheryl Wynn Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (INCHAMBERS) ORDER REMANDING THIS CASE TO THE LOS

ANGELES SUPERIOR COURT (DKT. 14)
JS-6: CASE REMANDED

On February 25, 2020, Jeffrey William Piontek (“Plaintiff”) brought this action against Ubtech Robotics
Corp. (“Defendant”) in the Los Angeles Superior Court. Dkt. 1-2. The Complaint advances five causes
of action, each of which arises under California law. /d. at 12-17. On May 1, 2020, Defendant removed
the action on the basis of diversity jurisdiction. Dkt. 1.

On May 19, 2020, Defendant was Ordered to Show Cause why this action should not be dismissed for
lack of subject-matter jurisdiction (“Order to Show Cause” (Dkt. 14)). The Order to Show Cause stated
that the Complaint alleged that Plaintiff is a citizen of California, and that Defendant is a California
corporation whose principal place of business is in China. The Order to Show Cause stated that,
because the Complaint alleged that both Plaintiff and Defendant were California citizens, it appeared
that there was not complete diversity. /d. at 1-2. Defendant was required to respond to the Order to
Show Cause on or before May 26, 2020, and Plaintiff was permitted to file a reply on or before June 1,
2020.

On May 22, 2020, Defendant responded to the OSC and “concedef[qd] that [the] Court lacks subject
matter jurisdiction.” Dkt. 15 at 2. Defendant requested that the action be remanded to the Los Angeles
Superior Court. /d. On May 27, 2020, Plaintiff filed a statement of non-opposition to remand. Dkt. 16.
Because there is no subject matter jurisdiction, this action is REMANDED to the Superior Court of
California, County of Los Angeles, as Case No. 20STCV07884, at the Stanley Mosk Courthouse, 111
N. Hill St., Los Angeles, CA 90012.

IT 1S SO ORDERED.

 

Initials of Preparer cw

 

Page 1 of 1
